Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 21-34 are pending and under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 02/25/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
3. The drawings filed on 05/05/2020 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
4. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

5. Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 9,382,324 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-25 of US Patent No. 9,382,324 B2 are drawn to a nucleic acid encoding a monoclonal antibody produced by ATCC deposit PTA-9586, or a nucleic acid encoding heavy chain variable region of SEQ ID NO: 4 and light chain variable region of SEQ ID NO: 1 of a humanized monoclonal antibody and an expression vector comprising the nucleic acid, the antibody binds to FGFR2IIIb. On the other hand, claims 21-34 of the instant application are drawn to a mammalian cell line producing a monoclonal antibody comprising a light chain variable region of SEQ ID NO: 1 and a heavy chain variable region of SEQ ID NO: 4. It would have been obvious for one skilled in the art to transfect a mammalian cell, such CHO, with the nucleic acid of US Patent No. 9,382,324 B2 to produce a monoclonal antibody binds to FGFR2IIIb with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.
Claim Objection
6. Claim 33 is objected to because there is a typographic error: “80” at the end of claim 33 needs to be deleted.

Conclusion
. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
February 20, 2022